DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive. 
Applicant argues, on pages 6-8 of the Response, that Odgers does not disclose two different levels of cursor control as now recited in independent claims 1, 12, and 14.  Examiner respectfully disagrees.  Examiner notes that Odgers discloses two separate modes which are triggered by two separate orientations – each controlling the cursor on a display (see paragraphs 0125, 0132-0136, and 0138-0141).  Examiner notes that the pointer mode [first mode - wherein the sensor compares images to determine the movement of the cursor] is inherently different in resolution than the gesture mode [second mode – wherein images are compared in a 3D space to determine a finger touch] (see paragraphs 0287-0288).  
Examiner further notes that while Applicant argues that no cursor is shown in the second mode, Odgers discloses that the cursor is an emulated fingertip (see paragraph 0286).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odgers et al. (hereinafter Odgers – US Doc. No. 20150193023).
Note that the rejection below is similar to the previous rejection as discussed in the previous Office Action mailed on 6/25/2020.  The rejection contains amended claim language and/or further citations and/or explanation.
Regarding claim 1, Odgers discloses an input device comprising: a sensor adapted to provide cursor control on a display based on relative movement between the sensor and a reference surface (Figure 12, element 110); and a housing (100) at least partially containing the sensor and adapted to be selectively manipulatable relative to the reference surface into: a first position to cause operation of the sensor to control the cursor at a first precision level (see paragraph 0280 – note that mode switch allows the mouse to work in a first orientation; see also paragraphs 0125, 0132-0136, and 0138-0141); and a second position to cause operation of the sensor to control the cursor at a second precision level different from the first precision level (see paragraph 0280 – note that mode switch allows the mouse to work in a second orientation; see also paragraphs 0287-0288 – Examiner notes that a resolution based on image difference [first mode] is 
Regarding claim 3, Odgers discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the sensor comprises: a first sensor for operation at the first precision level when the housing is in the first position; and a second sensor for operation at the second precision level when the housing is in the second position (see paragraph 0259 – note the use of 2 sensors).  
Regarding claim 4, Odgers discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the housing comprises: a first contact portion at which the first sensor is located and extending in a first plane (Figure 13, element 107); and a second contact portion at which the second sensor is located and extending in a second plane different from the first plane (111).  
Regarding claim 5, Odgers discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the first plane is generally parallel to the second plane, and wherein the first contact portion comprises a first face of the housing and the second contact portion comprises an opposite second face of the housing (as shown in Figures 13-16).  
Regarding claim 6, Odgers discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the first plane extends an obtuse angle relative to the second plane (as shown in Figure 13 – note the position of 111 relative to 107).  
Regarding claim 7, Odgers discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the sensor comprises a single sensor (110) 
Regarding claim 8, Odgers discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above and further that the first axis adapted to extend parallel to the reference surface and adapted to extend at least one of: perpendicular to a longitudinal axis of forearm of a user; and parallel to a longitudinal axis of forearm of a user (as shown in Figures 13-16 – the first axis extends perpendicular to a longitudinal axis of forearm of a user).  
Regarding claim 9, Odgers discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above and further that the first axis is adapted to extend generally perpendicular to the reference surface and extend generally perpendicular to a longitudinal axis of the forearm (as shown in Figures 13-16 – the first axis extends perpendicular to a longitudinal axis of forearm of a user).  
Regarding claim 10, Odgers discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the sensor comprises a single sensor and at least one portion of the housing is biased in a respective one of the first and second positions and movable into the other of the respective first and second positions (as shown in Figures 13 and 14; see also paragraph 0280 – note that the single optical sensor is element 110).  
Regarding claim 11, Odgers discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the housing comprises a flexible, resilient body selectively manipulatable into a first shape to implement the first position and a 
Regarding claim 12, Odgers discloses an input device comprising: a housing (Figure 13, element 100) including a first contact portion (107) and a second contact portion (111); a first sensor located at the first contact portion and adapted to provide a first precision level of control of the cursor on a display (110); andWO 2019/083495PCT/US2017/05784633 a second sensor located at the second contact portion and adapted to provide a second precision level of control of the cursor on the display (110), wherein the second precision level is different than the first precision level, and wherein the second contact portion is adapted to be movable relative to a reference surface separately, and independently from, the first contact portion (see paragraphs 0125, 0132-0136, 0138-0141, 0254 and 0287-0288 – Examiner notes that a resolution based on image difference [first mode] is inherently different than a resolution based on motion from the screen center [second mode]).  
Regarding claim 13, Odgers discloses all of the limitations of claim 12 as discussed in the claim 12 rejection above and further a control portion comprising: a processor; and a non-transitory computer readable medium storing instructions (see paragraph 0236), executable via the processor, to: receive a signal based on based on relative movement between the first sensor and a reference surface or between the second sensor and the reference surface, the signal adapted to at least partially provide control of the cursor on the display; and receive information on whether a housing of the input device is in a first position or a second position; and direct control of the cursor at a first precision level when the received information indicates that the housing is in the first position and at a second 
Regarding claim 14, Odgers discloses an input device comprising: a sensor (Figure 13, element 110); and a housing (100) at least partially enclosing the sensor and a control portion, wherein the control portion comprises: a processor; and a non-transitory computer readable medium storing instructions (see paragraph 0236), executable via the processor, to: receive a signal based on based on relative movement between a sensor and a reference surface, the signal adapted to at least partially provide control of a cursor on a display; and   d receive information on whether a housing of the input device is in a first position or a second position; and direct control of the cursor at a first precision level when the received information indicates that the housing is in the first position and at a second precision level different than the first precision level when the housing is in the second position  (see paragraphs 0125, 0132-0136, 0138-0141, 0254 and 0287-0288 – Examiner notes that a resolution based on image difference [first mode] is inherently different than a resolution based on motion from the screen center [second mode]).  
Regarding claim 15, Odgers discloses all of the limitations of claim 14 as discussed in the claim 14 rejection above and further that the instructions to receive the signal based on relative movement between the sensor and the reference surface comprise instructions to: receive a first signal based on relative movement between a first sensor and the reference surface, wherein the first sensor is adapted to operate at the first precision level; and receive a second signal based on relative movement between a second sensor and the reference surface, wherein the second sensor is adapted to operate at the second precision level  (see paragraph 0254).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US Doc. No. 20180275778) discloses a cursor control device with a switch to change the resolution of the cursor image control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/Primary Examiner, Art Unit 2694